
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1572
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Cao, and Mr. Wolf)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning and deploring the violence,
		  threats, fines, and harassment faced by the villagers of Con Dau, Da Nang, for
		  seeking to protect their land, the historic cemetery, and other parish
		  properties, and to receive an equitable resolution of their property dispute,
		  and for other purposes.
	
	
		Whereas in May 2007, the People’s Committee of Da Nang,
			 Vietnam, announced a plan to lease the land in the Hoa Xuan district area,
			 including the entire village of Con Dau, to international developers to build a
			 resort and tourist area;
		Whereas the People’s Committee of Da Nang announced that
			 all residents in the affected area would be required to move and that they
			 would be compensated for the land;
		Whereas, on August 15, 2010, the Con Dau parish will be
			 celebrating 85 years since its establishment and 135 years since the first
			 religious refugees settled on the land;
		Whereas the village of Con Dau is coterminous with a
			 Catholic parish of the same name and consists of approximately 400 Catholic
			 households;
		Whereas the village of Con Dau vigorously resisted the
			 People’s Committee of Da Nang’s proposal as village land including a Catholic
			 cemetery with approximately 700 tombs, a chapel within the cemetery, a parish
			 church, and most of the farm land in the parish belongs to the Catholic
			 parish;
		Whereas several generations of Catholics are buried in the
			 village cemetery which is over 100 years old and considered a national historic
			 heritage site, and the chapel in the cemetery serves as the place of worship
			 for hundreds of parishioners living near the cemetery;
		Whereas the People’s Committee of Da Nang ordered the
			 relocation of the parish cemetery to a mountainous area, far from any
			 inhabitable place and ordered the people of Con Dau to be relocated to another
			 area, far removed from the newly designated relocation of the cemetery;
		Whereas the people of Con Dau requested that the
			 government not relocate either the parishioners or the cemetery, but rather
			 grant permission for the parishioners to move closer to their church while
			 allowing the rice fields to be included in the new resort;
		Whereas the Da Nang authorities refused the petition of
			 the parishioners and on January 25, 2010, Da Nang government officials led an
			 aggressive week long campaign in Con Dau, with armed police officers and
			 government officials going from house to house to exert pressure on the
			 parishioners to sign an agreement to sell their land and move;
		Whereas, on January 26, 2010, 400 Con Dau heads of
			 household signed an appeal letter to the Vietnamese central government in
			 Hanoi, complaining about the Da Nang officials’ use of threats and intimidation
			 to force parishioners to sign the agreement, requesting to be relocated around
			 their church in order to continue to live in the vicinity of the Catholic
			 cemetery and practice their religion, and filing a complaint regarding the
			 unjust compensation the People’s Committee of Da Nang initially offered in
			 exchange for village land;
		Whereas, on March 4, 2010, the People’s Committee of Da
			 Nang led a second campaign in Con Dau to force parishioners to sign the
			 agreement;
		Whereas in April, the People’s Committee of Da Nang issued
			 an order and posted a sign in the Con Dau cemetery forbidding future burials
			 and posted police officers to block entrance to the cemetery;
		Whereas the police attacked parishioner Le Van Sinh with
			 tear gas when he attempted to remove the sign which had been placed on his
			 father’s grave;
		Whereas, on May 1, 2010, Mrs. Maria Dang Thi Tan, an
			 elderly parishioner, died in Con Dau after requesting that she be buried with
			 her husband and ancestors in the parish cemetery;
		Whereas, on May 3, 2010, police placed barbed wire at the
			 entrance of the cemetery, and assaulted and dispersed parishioners, including
			 women, children, and the elderly, as they gathered at the chapel in the
			 cemetery to say prayers;
		Whereas, on May 4, 2010, during the funeral procession of
			 Mrs. Dang which attracted approximately 1,000 parishioners, local police and a
			 mobile anti-riot police force which had been posted in
			 anticipation of the funeral, attacked the funeral procession and attempted to
			 seize the casket when it approached the cemetery entrance;
		Whereas the police ordered the mourners to leave, but
			 several hundred remained;
		Whereas after several hours, the police shot tear gas and
			 rubber bullets at the mourners near the casket and began to beat everyone with
			 batons and electric rods, injuring more than 100 people;
		Whereas the police then proceeded to search homes,
			 desecrating religious symbols in those homes, to look for suspected organizers
			 of the funeral procession;
		Whereas the police arrested 62 persons who were brought to
			 the county police station in Cam Le;
		Whereas reports indicate that the police beat each
			 detainee for his or her involvement in the funeral, beating some until they
			 were unconscious;
		Whereas a pregnant woman, Le Thi Van, reportedly suffered
			 a miscarriage as a result of the beatings she received;
		Whereas after being forced to sign the agreement to sell
			 their land and relocate, admit to false allegations that they had assaulted the
			 police, ordered not to seek medical care for their injuries or speak to the
			 foreign news media, and threatened with additional beatings if they did not
			 remain silent, most of the detainees were released after several days in
			 detention;
		Whereas five of the detainees, Nguyen Huu Liem, Phan Thi
			 Nhan, Nguyen Thi The, Le Thanh Lam, and Tran Thanh Viet, remain incarcerated,
			 having been beaten severely, and are awaiting trial based on accusations of
			 opposing law enforcement and disturbing public
			 order;
		Whereas Nguyen Thi Lieu, remains in detention in another
			 facility and is reported to have been severely tortured;
		Whereas, on May 27, 2010, Nguyen Huu Minh, Vice Chairman
			 of the Con Dau Parish Committee, was also arrested for his lead role in
			 meetings between the parishioners and the People’s Committee of Da Nang;
		Whereas none of the above detainees have been allowed
			 visits even by their closest family members;
		Whereas Doan Cang was also among those beaten and detained
			 but was temporarily released to care for his family while awaiting trial;
		Whereas, on July 1, 2010, the police apprehended Nguyen
			 Nam, a member of the funeral support group who had been among those beaten at
			 the time of the funeral procession, handcuffed him, and severely beat
			 him;
		Whereas, on July 3, 2010, Nguyen Nam died due to injuries
			 to the head, face, chest, and hands sustained during the beatings;
		Whereas many United States citizens have family members
			 who are residents of Con Dau, including victims of police beatings, torture,
			 and detention;
		Whereas these violations of human rights of the residents
			 of Con Dau are sources of continuing, grave concern to Congress;
		Whereas according to the United States Commission on
			 International Religious Freedom 2010 Annual Report, property disputes
			 between the government and the Catholic Church continue to lead to harassment,
			 property destruction, and violence, sometimes by contract thugs
			 hired by the government to break up peaceful prayer vigils and other
			 religious ceremonies;
		Whereas property issues involving local Catholics in Dong
			 Chiem, Thai Ha, Tam Toa, and Bau Sen have reportedly led to harassment,
			 discrimination, detention, property destruction, and beatings;
		Whereas according to the United States Commission on
			 International Religious Freedom 2010 Annual Report, Vietnam’s overall
			 human rights record remains poor, and has deteriorated since Vietnam joined the
			 WTO in January 2007, with dozens of arrests and continued harassment of
			 human rights defenders, journalists, bloggers, democracy activists, and
			 religious freedom advocates;
		Whereas according to the United States Department of State
			 2009 Country Report on Human Rights Practices, the Government of Vietnam
			 increased its suppression of dissent, and tightened
			 controls over the press and freedom of speech, assembly, movement, and
			 association.;
		Whereas according to the United States Department of State
			 2009 Country Report on Human Rights Practices, Vietnamese police
			 commonly mistreated suspects during arrest or detention and
			 corruption remained a significant problem, and members of the police
			 sometimes acted with impunity.;
		Whereas according to the United States Department of State
			 2009 Country Report on Human Rights Practices, in August 2009, Prime Minister
			 Nguyen Tan Dung issued a decree that offers compensation, housing, and
			 job training for individuals displaced by development projects. Nevertheless,
			 there were widespread reports of official corruption and a general lack of
			 transparency in the government's process of confiscating land and moving
			 citizens to make way for infrastructure projects.; and
		Whereas according to the Human Rights Watch 2010 Annual
			 Report, the Government of Vietnam tightened its controls on internet
			 use, blogging, and independent research, and banned dissemination and
			 publication of content critical of the government. Religious freedom continued
			 to deteriorate, with the government targeting religious leaders—and their
			 followers—who advocated for civil rights, religious freedom, and equitable
			 resolution of land disputes: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)condemns and deplores the violence,
			 threats, fines, and harassment faced by the villagers of Con Dau, Da Nang, for
			 seeking to protect their land, the historic cemetery, and other parish
			 properties, and to receive an equitable resolution of their property dispute;
				(B)condemns and
			 deplores the arrests of parishioners and calls for the immediate and
			 unconditional release of Nguyen Huu Liem, Phan Thi Nhan, Nguyen Thi The, Doan
			 Cang, Le Thanh Lam, Tran Thanh Viet, Nguyen Thi Lieu, and Nguyen Huu Minh;
				(C)strongly urges the Government of Vietnam to
			 hold accountable police and security agents who reportedly beat and mistreated
			 Con Dau residents at the funeral procession and later while the residents were
			 in detention, including a public investigation of those whose actions led to
			 the death of Nguyen Nam; and
				(D)strongly urges the
			 Government of Vietnam to consider the implications of its actions in Con Dau,
			 as well as of other serious human rights violations, issues of police impunity,
			 and corruption for the broader relationship between the United States and
			 Vietnam; and
				(2)it is the sense of the House of
			 Representatives that—
				(A)the President should call on the United
			 Nations Human Rights Council to appoint a Special Rapporteur on Human Rights in
			 Vietnam to investigate ongoing and serious human rights violations in that
			 country, including those violations targeting the villagers of Con Dau;
				(B)the Secretary of State should call on the
			 Government of Vietnam to uphold commitments made during the United Nations
			 Periodic Review of May 2009 to engage with various United Nations special
			 procedures, including inviting the United Nations Special Rapporteur on Torture
			 and Other Cruel, Inhuman or Degrading Treatment or Punishment and the United
			 Nations Special Rapporteur on Religious Freedom or Belief to inquire,
			 investigate, and report on the situation throughout Vietnam and specifically in
			 Con Dau, including the discrimination, police impunity, mistreatment in
			 detention, desecration of religious and historical properties, and the beating
			 death of Nguyen Nam;
				(C)the United States Embassy in Vietnam should
			 visit those detained, including, Nguyen Huu Liem, Phan Thi Nhan, Nguyen Thi
			 The, Doan Cang, Le Thanh Lam, Tran Thanh Viet, Nguyen Thi Lieu, and Nguyen Huu
			 Minh, as well as the family of Nguyen Nam, and other parishioners, and report
			 its findings to Congress;
				(D)the United States Embassy should continue
			 to raise with the Government of Vietnam the issues faced by the village of Con
			 Dau including police impunity, beatings, fines, and the deaths of individuals
			 engaged in a peaceful religious ceremony;
				(E)the United States Department of State
			 should examine instances of property disputes in Vietnam which involve
			 religious communities, including the case of Con Dau, report its findings to
			 Congress, and continue to raise disputed religious properties at United
			 States-Vietnam meetings and forums, including the bilateral United
			 States-Vietnam human rights dialogue; and
				(F)the United States Commission on
			 International Religious Freedom should visit the Con Dau parishioners and
			 report to Congress on the violence and harassment faced by the Catholic
			 villagers.
				
